DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination filed on 09/09/2021.

Status of Claims


Claims 2, 3, 8, and 9 have been cancelled. 
Claims 1, 7, and 13 have been amended. 
Claims 1, 5, 7, 10, and 12-14 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 09/09/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the claims 1, 5, 7, 10, and 12-14 are not directed to an abstract idea, (2) the claimed subject matter includes limitations that represent integration of the abstract idea into a practical application because (a) an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field i.e. a platform to accommodate markers of institutions and/or markers of shared community available to all institutions, (b) the platform handle separate requests from markers of institutions or markers of shared community if the marking is aligned with their skill set, and (c) the platform obtains credentials from the marker at the time of registering on the platform improves the functioning of computer in terms of validating the marker during the registration process itself to ensure authenticity of the marker before performing the marking of digital assessment , and (3) the additional elements amount to significantly more than the judicial exception because the claimed subject matter improves the functionality of the platform provisioning marking arrangements in two models i.e. an enterprise model and a shared community model.
The Examiner respectfully disagrees with all arguments. As per argument (1), claims 1, 5, 7, 10, and 12-14 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing interactions between people) because the claims describes a process of evaluating marker candidates (i.e. people), facilitating the matching (i.e. interaction) of platform owners (i.e. 
As per arguments (2) and (3), the additional elements recited in the claims do not integrate the abstract idea into a practical application nor amount to significantly more because the additional elements are the computing and display devices that are used to facilitate the abstract idea of matching markers to assessments on a computing platform. The platform’s ability to facilitate the matching of workers to assignments, authenticate users by way of obtaining credentials, or provide various marking arrangements does not improve the functioning of the computer itself. The Applicant’s platform is viewed as a conduit or host (e.g. website) residing on a computer that incorporates various features that do not improve the functioning of the computer itself.  These features improve the matching process and not the computer itself. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, the 35 U.S.C. 101 rejection is maintained.

 	As per the 103 rejection, the Applicant argues Colliander in view of Carter and Blassin does not disclose or suggest all of the features of claims 1, 5, 7, 10, and 12-14 (pgs. 13-18)
The Examiner finds the Applicant’s arguments persuasive. The amendments to claims 1, 7, and 13 overcome the current art references of 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Marker Community to Access Aggregated Marking Technologies”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1, 5, 7, 10, and 12-14 are directed to a statutory category, namely a process (claims 1, 5, and 14), a machine (claims 7, 10, and 12), and a manufacture (claim 13).
Step 2A (1):  Independent claims 1, 7, and 13 are directed to an abstract idea of “managing personal behavior or relationships or interactions between people”, based on the following claim limitations: “support one or more business services involved in marking of one or more assessments, wherein one or more services comprise a selection of markers, receiving assessments, generating assessments, registration of a plurality of markers and publishing a result of the assessment, wherein the plurality of markers include one or more private markers belonging to an institution or one or more markers of a shared community available to all institutions, provide an ability for the institution to analyze separate requests from the one or more markers to evaluate a specific assessment aligned with their skill; receiving one or more assessments of one or more candidates for evaluation including pen-paper based assessment, an online assessment, case studies, optical response sheets, and a recorded multimedia; generating a representation of each received one or more assessments of the one or more candidates; registering the plurality of markers for conducting evaluation of one of the generated representation, wherein while registering, obtains credentials associated with each marker, wherein adding competencies, certifications, education qualifications to marker profile at any point of time after registering, identify one or more markers requiring improvement in skill set, enabling marker signup, and enabling marker booking from a shared pool of the plurality of markers; selecting at least one marker from the registered plurality of markers based on a predefined set of parameter including education qualifications, previous experience and appreciations, and quality of work delivered by the marker in previous evaluation for selecting the at least one marker before assigning the one or more assessments to the at least one marker; assigning the generated representation of each assessment with the selected at least one marker for evaluation; publishing a result of assessment of each shared representation of each assessment, wherein facilitates configuring multiple payment options as renumerations to the one or more markers in form of tokens or credit points or money in currency of the marker’s geography, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an experience of the marker, a scale of assessment, a type of assessment, and a complexity of subject or domain or the assessment ”. These claims describes a process of evaluating marker candidates (i.e. people), facilitating the matching (i.e. interaction) of platform owners (i.e. businesses) and markers (i.e. employees/contractors) for the purpose of scoring assessments (i.e. task/job). Dependent claims 5, 10, 12, and 14 include limitations on how the markers provide updated profile information and raise requests for assessments. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which involves managing interactions between people and includes social activities, teaching, and following rules or instructions and thus fall within the abstract grouping of “Certain Methods of Organizing Human Activity”. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a 
Step 2A (2):  This judicial exception is not integrated into a practical application. In particular, claims 1, 7, and 13 recite additional elements of a processor, a platform, user interfaces for selecting markers, receiving assessments, generating digital representations, and registration of a plurality of markers, a receiving module, a digital representation module, generating a digital representation of each received one or more assessments, a registration module, platform configuration arrangements of enterprise model and shared community model,  a selection module, an assigning/assignment module (claims 1, 7, & 13), a system comprising a memory, a publishing module (claim 7), and a non-transitory computer medium storing one or more instructions (claim 13). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite an (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer and display devices that are used to perform the abstract idea of evaluating marker candidates and facilitating the matching process on a computer. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7 and 13 recite additional elements as stated above. Based on the Applicant’s specification, the processor is a CPU [0040]; a platform is an interface to the institutions (i.e. businesses) [0017]; the user interface provides a plurality of inputs and can include a web interface, a graphical user interface, and the like [0016]; the plurality of modules are software included in the processor for performing various functions ([0015] and [0035]); platform configuration arrangements are interpreted as software; memory includes RAM and ROM [0040]; and computer readable medium include semiconductor, SSD, magnetic tape, diskette, etc. [0037].  A digital representation is interpreted as a computer generated document. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f).). Therefore, claims 1, 5, 7, 10, and 12-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624